—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated June 11, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. The defendants failed to establish their entitlement to judgment in their favor as a matter of law, and were not entitled to summary judgment based solely on claimed deficiencies in the plaintiffs proof (see, Porter v Uniroyal Goodrich Tire Co., 224 AD2d 674). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.